DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4 and 6-9 are objected to because of the following informalities:  
Claim 1 recites the limitation “said defrost system” in lines 1, 3-5 and 18-19 which should be recited to --said refrigeration defrost system-- for proper antecedent basis. 
In line 5, claim 1, a semicolon sign is missing at the end of “the refrigeration defrost cycle”.
In line 20, claim 1, the semicolon sign at the end of the “wherein;” should be removed.
In line 24, claim 1, the semicolon sign at the end of the “wherein;” should be removed.
Claim 4 recites the limitation “said induction fan” in line 1 which should be recited to --said axial induction fan-- for proper antecedent basis.
Claim 6 recites the limitation “said thermal reservoirs” in lines 1-2 which should be recited to --said plurality of thermal reservoirs-- for proper antecedent basis.
Claim 7 recites the limitation “thermal reservoirs” in line 2 which should be recited to --said plurality of thermal reservoirs-- for proper antecedent basis.
Claim 8 recites the limitation “said controller” in line 1 which should be recited to --said digital controller-- for proper antecedent basis.

Claim 9 recites the limitation “said induction fan” in line 1 which should be recited to --said axial induction fan-- for proper antecedent basis.
Claim 9 recites the limitation “said controller” in line 2 which should be recited to --said digital controller-- for proper antecedent basis.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “low temperature refrigeration units” in lines 1-2 of claim 1 which has been interpreted as “a refrigerator”.
The limitation “an integrated heating element” in line 9 of claim 1 which has been interpreted as “an integrated heater”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the proportionalities and relationships among the specified elements are essential to achieve the objective of said defrost system” in lines 18-19 which is unclear and renders the claim indefinite. First, it is unclear what the limitation is referring to. For examination purposes, the limitation has been interpreted as “the evaporator and the axial airflow induction fan”. Second, it is unclear what the limitation “the objective” is referring to. Third, it is unclear the meaning of the limitation. Further clarification is required.
Claim 1 recites the limitation "the refrigeration defrost cycle" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as "a refrigeration defrost cycle".
Claim 2 recites the limitation “the plurality of said TVMC” in line 1 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “TVMC” or something else. For examination purposes, the limitation has been interpreted as “said TVMC”.
Claim 3 recites the limitation “said storage chamber” in lines 1-2 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “said product storage chamber”, “an evaporator chamber” or something else. For examination purposes, the limitation has been interpreted as “said product storage chamber”.
Claim 6 recites the limitation “a minimum delta of zero degrees lower temperature” in line 2 which is unclear and renders the claim indefinite. It is unclear the meaning of the limitation. For examination purposes, the limitation has been interpreted as “a minimum delta of zero centigrade degree temperature”.
Claim 6 recites the limitation “a maximum delta of -20 degrees lower temperature” in lines 2-3 which is unclear and renders the claim indefinite. It is unclear the meaning of the limitation. For examination purposes, the limitation has been interpreted as “a maximum delta of -20 centigrade degree temperature”.
Claim 7 recites the limitation “said TVMC and said product storage chamber temperature” in lines 1-2 which is unclear and renders the claim indefinite. It is unclear what the limitation is referring to. For examination purposes, the limitation has been interpreted as “the temperature of the said TVMC and said the temperature of said product storage chamber”.
Claim 8 recites the limitation "a defrost cycle" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as "said refrigeration defrost cycle".
Claim 8 recites the limitation “said storage chamber” in line 2 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “said product storage chamber”, “an evaporator chamber” or something else. For examination purposes, the limitation has been interpreted as “said product storage chamber”.
Claim 8 recites the limitation “said product chamber” in line 3 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “said product storage chamber”, “an evaporator chamber” or something else. For examination purposes, the limitation has been interpreted as “said product storage chamber”.
Claim 8 recites the limitation "the defrost cycle" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as "said refrigeration defrost cycle".
Claim 9 recites the limitation “the refrigerator” in line 4 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “the refrigeration defrost system”, “low temperature refrigeration units” or something else. For examination purposes, the limitation has been interpreted as “the refrigerator”.
Claim 9 recites the limitation "a defrost cycle" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as "said refrigeration defrost cycle".
Claim 10 recites the limitation “said evaporator heating element” in line 4 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “an integrated heating element” or something else. For examination purposes, the limitation has been interpreted as “said integrated heating element”.
Claim 10 recites the limitation "a defrost cycle" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as "said refrigeration defrost cycle".
Claims 4-5 are rejected by the virtual dependency of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al. (2013/0000336) in view of Farrar et al. (2013/0048647), NPL (Non-Patent Literature “Centers for Disease Control and Prevention Epidemology and Prevention of Vaccine-Preventable Diseases, 13th Edition), Funami et al. (2005/0226735) and Ando et al. (JP10-185397A).
Regarding claim 1, Hagiwara discloses a refrigeration defrost system for a refrigerator (1) wherein said defrost system is used for low temperature refrigeration units for storage of vaccines or other products having such low temperature storage requirements (paragraph [0009]), said defrost system comprises: 
a digital controller (10) for measuring temperatures and regulating the operation of the refrigeration system including initiating the refrigeration defrost cycle (paragraph [0064]; see figure 4) 
a condenser (21) having metal tubing (see figure 1); 
a compressor (11); 
an evaporator (23) having metal tubing (see figure 1); 
wherein said evaporator (23) further having fins for heat transfer (the Office taken an Official Notice that it is well-known in the art that that an evaporator includes fins for enhance heat transfer) and an integrated heating element (12) and an expansion device (22; see figure 1), wherein said evaporator (23) is positioned in an evaporator chamber (see figure 1); 
when said heating element (12) of said evaporator (23) becomes hot when subjected to an electrical current (the electric heater 12 required electrical current to operate); 

a fan (32); 
a temperature variance moderation chamber (hereinafter TVMC); 
wherein the proportionalities and relationships among the specified elements are essential to achieve the objectives of said defrost system (the system is designed to achieve the objective of cooling and maintaining the chamber at desired temperature for storing vaccine); and 
wherein the volume of said product storage chamber (the space between the door and the partition wall 31) to the volume of said TVMC (is at certain ratio; and wherein the volume of the product storage chamber relative to said thermal reservoirs total latent heat ratio is certain ratio; and wherein the temperature of said product storage chamber maintains a certain degrees Centigrade temperature range during the defrost cycle of the refrigerator (see figure 4).
However, Hagiwara fails to disclose the metal tubing of the condenser ranging in length from 180 to 240 inches; the compressor is a hermetically sealed compressor; the metal tubing of the evaporator ranging in length of 80 to 160 inches; the fan is an axial airflow induction fan; a plurality of thermal reservoirs and wherein the volume of said product storage chamber to the volume of said TVMC is nominally 4.6 having a range from 3 to 5.5; and wherein the volume of the product storage chamber relative to said thermal reservoirs total latent heat ratio is nominally 0.8 (in3/J/g) having a tolerance zone of 0.1 to 1.5 (in3/J/g) and wherein; the temperature of said product storage 
Farrar teaches a temperature controlled container comprises a product storage chamber (104), a temperature variance moderation chamber (214A), and an evaporator chamber (the chamber which associated with phase change plates 212; see figure 3). Wherein the TVMC includes a plurality of thermal reservoirs (phase change plate 112) for evaporator (500; see figures 5 and 11).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Hagiwara to incorporate the claimed partition of the chamber and the thermal reservoirs as taught by Farrar in order to provide different chambers for different products and to enhance heat transfer for the evaporator with the thermal reservoirs (112).
NPL teaches a vaccine storage and handling system comprise the temperature of a product storage chamber maintains a temperature of -50 degrees Centigrade and -15 degrees Centigrade during the defrost cycle of the refrigerator (see paragraph 3 on page 69; page 67, points 6 and 7).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Hagiwara to try to operate the system at the claimed temperature range as taught by NPL in order to obtain the predictable result which to ensure the quality of the vaccine during storing (see MPEP 2143 section E).
Funami teaches a compressor is a hermetically sealed compressor used for refrigeration system (paragraph [0001]).
MPEP 2143 section B).
Ando teaches a refrigerator warehouse comprises a fan which is an axial airflow induction fan (3B; see figure 2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Hagiwara to substitute the fan of Hagiwara with an axial airflow induction fan as taught by Funami in order obtain a predictable result which is to circulate airflow in the chambers (see MPEP 2143 section B).
Though Hagiwara fails to explicitly disclose the metal tubing of the condenser ranging in length from 180 to 240 inches; the metal tubing of the evaporator ranging in length of 80 to 160 inches however, it would have been obvious to one having ordinary skill in the art that the claimed dimension or size of the condenser and evaporator is just a matter of design choice. Applicant fails to provide advantage or criticality of the claimed dimension or size for the condenser or evaporator would solve any particular problem. On the other hand, the condenser and evaporator of Hagiwara would function the same based on the design choice to modify them to the claimed dimension or size See MPEP 2144.04(IV)(A).      
Also, though Hagiwara fails to explicitly disclose the volume of said product storage chamber to the volume of said TVMC is nominally 4.6 having a range from 3 to 5.5; and volume of the product storage chamber relative to said thermal reservoirs total MPEP 2144.05 II-A).  
Regarding claim 2, Hagiwara as modified discloses the plurality of said TVMC (see figure 2 of Farrar), further comprises a dividing plenum wall (105 and 114, Farrar); a plurality of integrated clips and a plurality of vents (31a and 31b, Hagiwara) positioned to induce convection and sized to optimize thermal transfer to said plurality of said thermal reservoirs (33; see figure 1 of Hagiwara and figure 2 of Farrar).
However, Hagiwara fails to disclose a plurality of integrated clips positioned to induce convection and sized to optimize thermal transfer to said plurality of said thermal reservoirs.
Farrar teaches a plurality of integrated clips (flapper valve 115) positioned to induce convection and sized to optimize thermal transfer to said plurality of said thermal reservoirs (112; paragraph [0055]; see figure 5).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Hagiwara to incorporate a plurality of clips as taught by Farrar in order induce natural convection (paragraph [0055]).
Regarding claim 3, Hagiwara as modified discloses said TVMC (see figure 2 of Farrar) is adjacent to said storage chamber (the chamber between the door 4 and wall 31, Hagiwara).
Regarding claim 4, Though Hagiwara fails to explicitly disclose said axial induction fan is approximately 3.5 inches in diameter however, it would have been obvious matter of design choice to modify the fan to the claimed 3.5 inches diameter since applicant fails to provide the advantage of having the claimed diameter would solve any particular problem See MPEP 2144.04(IV)(A). 
Regarding claim 5, Hagiwara fails to disclose the plurality of thermal reservoirs is four. However, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention that the claimed four thermal reservoirs can be achieved by duplication parts in order to enhance heat transfer capacity of the refrigeration system (see MPEP 2144.04 VI-B).

Allowable Subject Matter
Claims 6-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763